Proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the respondent Secretary of State, dated December 15, 1976, as, after a hearing, held that petitioner had demonstrated untrustworthiness (Real Property Law, § 441-c) and suspended her real estate salesperson’s license for a period of one month. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the finding that petitioner had demonstrated untrustworthiness when she made objectionable and inaccurate remarks intended to encourage racial bias (see Foreman Enterprises v Department of State of State of N. Y, 58 AD2d 801). Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.